DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-25  in the reply filed on 08/24/2022, is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claim  This is not found persuasive because as previously stated:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant arguments that claim 33 should be included in the examination of claims 1-25 because it is directed to a gut organoid per se are persuasive and claim 33, depending from elected claim 1 is examined as well.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-33 are pending in this application.  Claims 26-32 are withdrawn from examination as being directed to a nonelected invention.  Claims 1-25 and 33 are examined in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-25 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (“A xenogeneic-free system generating functional human gut organoids from pluripotent stem cells,” JCI Insight 2017 2(1))(cited on IDS filed 01/13/2020 as document no. 18). 
Uchida (JCI Insight) (abstract) discloses a method for production of mature functional intestinal organoids from hPSCs under xenogeneic free conditions. Uchida discloses the structure comprises all three germ layers (the claimed “endodermal cells, mesodermal cells and ectodermal cells;” claim 1 part a).  Uchida discloses (page 2, bottom paragraph) the organoids were generated from hPSCs or hiPSCs (the claimed “wherein the endodermal cells, mesodermal cells, and ectodermal cells are derived from at least one of embryonic stem cells or induced pluripotent stem cells;” claim 4) (the claimed “wherein the endodermal cells, mesodermal cells, and ectodermal cells are only derived from at least one of embryonic stem cells or induced pluripotent stem cells;” claim 5).  Uchida discloses (page 2 bottom paragraph) the cells formed hemispheric domelike structures after 7 days and subsequently enlarged cavitated structures formed   (the claimed “a gut organoid comprising a tissue structure that encloses a cavity;” claim 1, preamble). 
Uchida discloses (figure 1c) the cavity is a closed cavity and able to hold liquid (claim 2). 
Uchida discloses (page 8, first full paragraph) the organoids express the transporter PEPT1 (the claimed “wherein the intestinal epithelial cells comprise transporter positive intestinal epithelial cells;” claim 3). 
Uchida discloses (figure 1 figure legend) the organoid at day 63 is surrounded by intestinal columnar epithelium layers adjacent to mesenchymal tissues (the claimed “the endodermal cells comprise intestinal epithelial cells that are at least part of an outer surface of the tissue structure;” claim 1, part b) (the claimed “wherein the tissue structure comprises intestinal epithelium and mesenchymal layers;” claim 7).
Uchida discloses the gut  organoid has a length of 5 mm or more (figure 1D) (claim 6).
Regarding claim 8, Uchida discloses the organoid demonstrates peptide absorption (abstract), showed innervated bowel movements (abstract) (the claimed “perform contractile movement”) and contain mucus-producing goblet cells (page 5, top paragraph). 
Uchida discloses (abstract) the intestinal cells comprised enterocytes, goblet cells, Paneth cells, and enteroendocrine cells, that were derived from all 3 germ layers (the claimed “wherein the intestinal epithelial cells comprise at least one of enterocytes, goblet cells, enteroendocrine cells, or Paneth cells;” claim 10).
Uchida discloses (page 5, bottom paragraph) the organoids expressed serotonin (the claimed “wherein the intestinal epithelial cells comprise enteroendocrine cells that are able to secrete serotonin;” claim 11). 
Uchida discloses (page 8, second full paragraph) the organoids expressed CFTR (the claimed “herein the intestinal epithelial cells comprise cystic fibrosis conductance regulator (CFTR)-positive intestinal epithelial cells;” claim 12). 
Uchida discloses (page 8, second full paragraph) the gut organoids expressed PEPT1 (the claimed “wherein the intestinal epithelial cells comprise transporter-positive intestinal epithelial cells that have an intestine oligopeptide transporter (PEPT1);” claim 14) (the claimed “wherein a substance from outside of the gut organoid is able to be absorbed into the cavity via the intestinal epithelial cells on the outer surface of the tissue structure;” claim 13). 
Uchida discloses (abstract) the gut organoid demonstrated peptide absorption (the claimed “wherein the gut organoid is able to perform contractile movement,” claim 17).  
Uchida discloses (page 1, bottom paragraph) these organoids contained differentiated epithelial cells, including nutrient-absorbing enterocytes, and secretory lineage cells, goblet cells (the claimed “wherein the gut organoid is able to secrete mucus out of the gut organoid;” claim 9), Paneth cells, and enteroendocrine cells, together with innervated smooth muscle (the claimed “wherein the intestinal epithelial cells comprise at least one of enterocytes, goblet cells, enteroendocrine cells, or Paneth cells;” claim 20).  
Uchida discloses (page 4, bottom paragraph)  the organoids comprise serotonin positive cells (the claimed “wherein the intestinal epithelial cells comprise enteroendocrine cells that are able to secrete serotonin;” claim 11). Uchida discloses (page 4, bottom paragraph) modulation of contractile activity after treatment with histamine or the muscarinic receptor antagonist atropine (Figure 4D) (the claimed “wherein frequency of contraction is increased by histamine treatment and decreased by atropine treatment;” claim 18). 
Uchida discloses (page 7, second full paragraph) the gut organoids express intestinal oligopeptide transporter (PEPT1) (the claimed “wherein the intestinal epithelial cells comprise transporter-positive intestinal epithelial cells that have an intestine oligopeptide transporter (PEPT1);” claim 14).  
Uchida discloses (page 8, first full paragraph) two major ATP binding cassette transporters ATP-binding cassette (ABC) transporters, ABCB1 and ABCG2 were present in the intestinal epithelial cells (the claimed “wherein the intestinal epithelial cells comprise transporter-positive intestinal epithelial cells that have an ATP-binding cassette (ABC) transporter;” claim 15) (the claimed wherein the ABC transporter is an ABCBI transporter or ABCG2 transporter;” claim 16).
Uchida discloses (figure 4b) the organoids have intestinal cells of Cajal (the claimed “wherein the tissue structure comprises interstitial cells of Cajal;” claim 19). 
Uchida discloses the organoid comprises cells expressing the intestinal stem cells protein marker (page 5, top paragraph) (the claimed “wherein the tissue structure further comprises intestine stem cells;” claim 21).
Uchida discloses the organoid tissue structure comprise microvilli  and crypts (page 5, top paragraph) (claim 22) and crypts (figure 3B) (claim 23).
Uchida discloses (page 2 bottom paragraph) the cells formed hemispheric domelike structures after 7 days and subsequently enlarged cavitated structures formed   (the claimed “a gut organoid comprising a tissue structure that encloses a cavity;” claim 24, preamble). 
Uchida discloses (figure 1 figure legend) the organoid at day 63 is surrounded by intestinal columnar epithelium layers adjacent to mesenchymal tissues (the claimed “an outer surface of the tissue structure comprises an intestinal epithelium;” claim 24, part b)
Uchida discloses (figure 4b) the organoids have intestinal cells of Cajal (the claimed “wherein the tissue structure comprises interstitial cells of Cajal;” claim 24, part b). 
Uchida discloses (page 2 bottom paragraph) the cells formed hemispheric domelike structures after 7 days and subsequently enlarged cavitated structures formed   (the claimed “a gut organoid comprising a tissue structure that encloses a cavity;” claim 25, preamble). 
Uchida discloses (page 1, bottom paragraph) these organoids contained enteroendocrine cells, together with innervated smooth muscle (the claimed “wherein the outer surface of the tissue construct comprises intestinal epithelial cells which comprises at least one of enterocytes” claim 25, part a).  Uchida discloses (figure 4b) the organoids have intestinal cells of Cajal (the claimed “wherein the tissue structure comprises interstitial cells of Cajal;” claim 25, part b). 
Uchida discloses the organoids have mesoderm on the inner surface of the structure (figure 4A) (claim 33). 

2.	Claims 1-7, 9, 10, 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (“An in vivo model of human small intestine using pluripotent stem cells,” Nature Medicine volume 20 no. 11 November 2014) (listed on IDS filed 01/13/2020 as document no. 17)(Watson).
Watson discloses (abstract) generated human intestinal organoids (HIOs) produced in vitro from human embryonic stem cells (ESCs) or induced pluripotent stem cells (iPSCs) that can engraft in vivo (the claimed “wherein the endodermal cells, mesodermal cells, and ectodermal cells are derived from at least one of embryonic stem cells or induced pluripotent stem cells;” claim 4) (the claimed “wherein the endodermal cells, mesodermal cells, and ectodermal cells are only derived from at least one of embryonic stem cells or induced pluripotent stem cells;” claim 5).  Watson discloses (abstract) these HIOs form mature human intestinal epithelium with intestinal stem cells contributing to the cryptvillus architecture and a laminated human mesenchyme. 	Watson discloses the gut organoid had a central lumen (figure 1 figure legend 1d) (the claimed “a gut organoid comprising a tissue structure that encloses a cavity;” claim 1 preamble) (the claimed  “a gut organoid comprising a tissue structure that encloses a cavity;” claim 24, preamble) (the claimed “a gut organoid comprising a tissue structure that encloses a cavity;” claim 25, preamble).  
Watson discloses (figure 1a) the intestinal epithelium the intestinal epithelium is on the outer surface of the tissue structure;” claim 1 part c) (the claimed “wherein an outer surface of the tissue structure comprises an intestinal epithelium;” claim 24, part a). 
Watson discloses a mucous filled lumen (the claimed “wherein the cavity is a closed cavity that is able to hold liquid;” claim 2).
Watson discloses the intestinal epithelial cells express a glucose transporter type (GLUT20)  (the claimed “wherein the intestinal epithelial cells comprise transporter-positive intestinal epithelial cells;” claim 3).
 Watson discloses  (figure 1 c) the gut organoid has a longitudinal length of 5 mm or more (claim 6). 
Watson discloses the gut organoid contained epithelium and mesenchyme (the claimed “wherein the tissue structure comprises intestinal epithelium and mesenchymal layers;” claim 7) and that the cells differentiated into intestinal cell lineages (enterocytes, goblet cells, Paneth cells, tuft cells and enteroendocrine cells) (the claimed “wherein the intestinal epithelial cells comprise at least one of enterocytes, goblet cells, enteroendocrine cells, or Paneth cells;” claim 10) (the claimed “herein the intestinal epithelial cells comprise at least one of enterocytes, goblet cells, enteroendocrine cells, or Paneth cells;” claim 20). 
Watson discloses (figure 2A) the gut organoid comprise smooth muscle layers (the claimed “wherein the tissue structure comprises at least one of … smooth muscle cells;” claim 19) (the claimed “wherein the tissue structure comprises at least one of … smooth muscle cells;” claim 24, part b) (the claimed “wherein the tissue structure comprises at least one of … smooth muscle cells;” claim 25, part b).
Watson discloses (figure 1) the outer surface of the organoid comprises epithelium and that the epithelium comprises enterocytes (abstract) (the claimed “wherein an outer surface of the tissue structure comprises at least one of enterocytes;” claim 25, part b). 
Watson discloses (figure 1d) mucous filled lumens (the claimed “wherein the gut organoid is able to secrete mucous out of the gut organoid;” claim 9).
Watson discloses (page 2, right column, top paragraph) the presence of an intestinal stem cell pool (the claimed “wherein the tissue structure further comprises intestinal stem cells;” claim 21).
Watson discloses (figure 1e) the tissue structure comprises sheets of villi (the claimed “wherein the tissue structure comprises microvilli on the outer surface of the tissue structure;” claim 22).
Watson discloses (figure 2) the gut organoid contains crypts (the claimed “wherein the tissue structure comprises intestinal epithelium crypts;” claim 23).

3.	Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (“A Novel Model of P-Glycoprotein Inhibitor Screening Using Human Small Intestinal Organoids,” 2016 Nordic Association for the Publication of BCPT, first published 22 September 2016) (former Nordic Pharmacological Society)(Zhao).  
Zhao discloses formation of gut organoids from normal mouse intestinal epithelium (page 1, right column, second full paragraph).  Zhao discloses formation of 3D organoids from human normal intestinal epithelium (page 2, left column, top paragraph).  Zhao discloses (page 2, right column, “results”) the organoids had closed upper openings.  Because Zhao discloses formation of organoids from normal intestinal epithelium, the organoids would have endodermal , mesodermal and ectodermal cells (claim 1, part b). Zhao discloses (Figure 1) the gut organoid enclosed a cavity (claim 1, preamble). Zhao discloses the intestinal epithelial cells are on the outer surface of the tissue structure figure 1, for example. 
Zhao discloses the organoids expressed ABCB1 (the claimed “wherein the intestinal epithelial cells comprise transporter-positive intestinal epithelial cells that have an ATP-binding cassette (ABC) transporter;” claim 15) (the claimed “wherein the ABC transporter is an ABCBI transporter or ABCG2 transporter;” claim 16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claims 1-7, 9, 10, 19-25 above  and further in view of  DiMarco et al (“Engineering of Three-Dimensional Microenvironments to Promote Contractile Behavior in Primary Intestinal Organoids,” Integr Biol (Camb). 2014 February ; 6(2): 127–142) (DiMarco). The teachings of Watson above are incorporated herein in their entirety.  
Watson differs from the claims in that the document fails to disclose the organoids have contractility.  However, DiMarco cures the deficiency. 
DiMarco discloses organoids which demonstrate contractility (Abstract).  DiMarco discloses (page 9, bottom paragraph) the intestinal organoids studied are a three-dimensional co-culture system of these two predominant cell types and thus the organoids consist of an epithelial monolayer surrounding an enclosed lumen as well as a peripheral network of stromal intestinal myofibroblasts that extend outward from the organoid core (Fig. 1C-F) along with minor numbers of other resident cell types, which may include smooth muscle, neuronal, immune, and endothelial cells.
 DiMarco discloses (page 9, bottom paragraph) during intestinal organoid development, the stromal myofibroblast population reorganizes to form an extended network around the epithelial core and that the muscle-like contractions of these “myo”- fibroblasts are thought to be physically responsible for the contractile motion of intestinal organoids in vitro. 
It would have been obvious to one of ordinary skill that the Watson organoids, having smooth muscle layers, would have had contractility in view of the teachings of DiMarco that organoids having smooth muscle layers, have contractility. 

2.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and DiMarco as applied to claims 1-7, 8, 9, 10, 17, 19-25 above  and further in view of Uchida (above).  The teachings of Watson and DiMarco above are incorporated herein in their entirety.
Watson and DiMarco differ from the claims in that the document fails to disclose the frequency of contraction is increased by histamine treatment and decreased by atropine treatment.  However, Uchida cures the deficiency.
Uchida discloses (page 4, bottom paragraph) modulation of contractile activity after treatment with histamine or the muscarinic receptor antagonist atropine (Figure 4D) (the claimed “wherein frequency of contraction is increased by histamine treatment and decreased by atropine treatment;” claim 18). 
It would have been obvious to one of ordinary skill that Watson and DiMarco organoids, having smooth muscle layers, would have had contractility modulated by histamine or atropine in view of the teachings of Uchida that contractility in organoids having smooth muscle layers is modulated by histamine and decreased by atropine. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632